DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-24 are pending and considered. 
 Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications since provisional Application No. 61, 821,354 have been investigated. But the disclosures of sequences set forth in SEQ ID NO: 1-30 and claims associated with the sequences are not found to be supported by the Application originally filed. 
Claim 24 is also found not supported by the Application as it was originally filed in the provisional Application No. 61, 821,354 as well as the US Patent Application 14 889, 774. 
As these disclosures fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The continuation data back to the provisional Application No. 61, 821,354 is denied. 
This application repeats a substantial portion of prior Application No. 14,889,774 filed on 05/09/2014, and adds disclosure not presented in the prior application of claim 24 of the current Application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, both claims 6 and 7 depend on the independent claim 1 that read on each triple CDRs 1-3 of the claimed antibodies comprising in its corresponding amino acid sequence selected from group consisting of SEQ ID NOS: 1-30 without any variation, which implies that the sequences are with 100% identity. However, claims 6-7, which depend on claim 1 further enlarge the scope of the claim one, cite the each of the triple CDRs are comprised in an amino acid sequence comprises at least 90%  identity to one of the its corresponding amino acid sequence selected from SEQ ID NO: 1-30. Therefore, these claims enlarge the scopes of the claim 1not only SEQ ID NOS: 1-30 but more the scope of SEQ ID NOSL 1-3 covered. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In the instant case, the rejected claims are directed to anonymous numbers of VhH antibodies, wherein each of series of said antibodies are antibodies with 3 CDRs but the sequences to which the CDRs are not clearly described by the specification but just an undefined sequence with 90% to a fragment of any of the sequences set forth in SEQ ID NOS: 1-30.  However, the specification does not indicate to what kind of amino acid residue should be replaced with each of the original amino acids in the regions. Moreover, the specification does not present more than one antibody in each species of such antibodies cited in claim. Moreover, the function and the structure relationship in such substitutive mutation change of the antibody is not described. Therefore, Applicants are not considered for a possession of said large family of the claimed antibody variants.
The state of art teaches that even a single chain VhH antibody does not need having three pairs of CDRs.  However, the general structure of an antibody still require for illustrated or explained. A monoclonal antibody contains constant regions from a small number of known sequences and highly variable structure in the antigen-binding region. Most variability derives from the complementarity determining regions (CDRs). 
An antibody is highly polymorphic. While the term “antibody” does impart some structure, although it is generally unrelated to antigen-binding function but it does influence the stability and binding capability of an antibody. Therefore, such structure need to be described in detail, otherwise the function of the antibody cannot be predictable although it may be able to be found in the future. But it cannot replaced a requirement of description for possession of the enormous numbers species of antibodies in questions. 
Given the highly diverse nature of antibodies, one ordinarily skilled in the art generally cannot envision the structure of an antibody by knowing its binding characteristics. By the application was filed, Applicants do not have the possession of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,000,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are either anticipate each from each other or have an overlapping scopes, therefore, they are not patentable distinct each from other.  
The rejected claims 1-5, 8-9, 10-14 and 17-18 are directly or indirectly depended drawn to a method for detection of a Norrovirus comprising contacting a sample with an isolated VhH selected from a VhH antibody with three pairs of CDR3 in a region selected from SEQ ID NO: 1-30. However, these claims are totally anticipated by the issued claims 10 and 19 as well as claims 14 and 18, which are directed to a method using the antibody in combination of an anti-viral agent. But the issued claims are directed to using a composition comprising an isolated VhH monoclonal antibody comprising the three pairs of CDR1-3 located in one of polypeptide selected from SEQ ID NO: 1-20 (Claims 1-14 and Claims 17-18). 
The rejected claim 18 is directed to a composition comprising the isolated VhH monoclonal antibody or antigen binding fragment therefore that the antibody specifically binds to the norovirus polypeptide and comprises a heavy chain variable domain with a heavy chain complementary determining region CDR1, CDR2 and CDR3 that is selected from one of amino acid sequence selected from a group consisting of SEQ ID NOS: 1-30. However, the reference claim 1-2 and 19-20 and 30 are just drawn to the same isolated monoclonal VhH antibody or a composition comprising the same, wherein the isolated VhH monoclonal antibody or antigen binding fragment therefore is the same to the one cited in the rejected claims,  VhH monoclonal antibody with a heavy chain variable region comprising the complementary determining region CDR1, CDR2 and CDR3 that is selected from one of amino acid sequence selected from a group consisting of SEQ ID NOS: 1-30. Therefore, the rejection claims are directed to antibody selected from SEQ ID NOS 1-30, but the reference claims are directed to  SEQ ID NO: 1-20 (Claims 1-2) and SEQ ID NO: 21-30 (claim 19-20). But they are obvious read on each from other in the overlapped scopes of the conflict claims. Therefore, they are not patentable distinct each from other for any person ordinarily skilled in the art. Therefore, the scopes of the conflict issues claims and rejected claims are overlapping and obviously same each from other for any person ordinarily skilled in the art. 
The rejected claims 6-7, while they enlarged the scope than the claim 1, but they still comprises the scope overlapping with the one cited in claim 1. 
The claim 14 and 15-17 drawn to a kit comprising the same isolated VhH monoclonal antibody, comprises the same isolated antibody cited in the issued claims 1 and 19 in combination. However, both set of claims are directed to one of the VhH monoclonal antibody. 
Therefore, the conflict claims are not considered to be distinct obvious each from other but not patentable distance each from other for any person ordinarily skilled in the art.  
Claims 1-20 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,662,238. Although the claims at issue are not identical, they are not patentably distinct from each the conflict claims are obvious each from other for any person ordinarily skilled in the art, therefore, 
In the instant, the rejected claims 18-20 and 23 are directed to a composition and method for using the composition to treat a Norovirus, wherein the composition comprising an isolated VhH monoclonal antibody or an antigen binding fragment thereof  selected from the antibody with CDR1-CDR3 located in a polypeptide with an amino acid sequence selected from a group consisting of SEQ ID NOS: 1-30 and optionally with an anti-viral agent, wherein the method steps comprises administering a therapeutic effective amount of the composition to a subject infected with a norovirus , wherein the patient is Immunecompromised.  
However, this method is not considered to be distinct from the issued claims 1-8, 11-12, 14-16 and 17. Because the issued claims 1-8, 11-16 explicitly teach each of the limitation although the selected antibodies are separated into two groups , i.e. from the one composing an isolated antibody with three pairs of CDRS 1-3 form the polypeptide with amino acid sequence set forth in SEQ ID NOS: 1-20 and from SEQ ID NO: 21-30. 
Therefore, the conflict claims 18-20 and 23 are rejected under obvious double patenting without second reference. 
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation cited in claim 24 was not supported by the Application as it was originally filed. .
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648